IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                              Assigned on Briefs July 17, 2007

                  STATE OF TENNESSEE v. MICHAEL R. KING

                      Appeal from the Circuit Court for Dickson County
                           No. CR7813 George C. Sexton, Judge



                  No. M2006-01932-CCA-R3-CD - Filed September 28, 2007



JOSEPH M. TIPTON , J., concurring.

        I concur in the results reached in the majority opinion because I, too, conclude that the
certified question does not clearly identify the scope and limits of the reserved issue. However, I
disagree with the majority opinion’s view of the other reasons it uses to forbid the appeal.

       The record reflects that the defendant pled guilty to DUI, second offense, on July 11, 2006.
On August 4, 2006, an order was filed reflecting that on July 11, the parties announced that the
defendant would plead nolo contendere and that the state and the defendant “agreed in accordance
with Rule 27(b)(2) of the Tennessee Rules of Criminal Procedure that the Defendant would be
allowed to appeal a reserved and certified question of law that is dispositive of the case.” The order
decrees the following:

               [T]he following explicitly reserved question of law shall be submitted
               to the Tennessee Court of Criminal Appeals for determination:

               Whether the trial court erred following a suppression hearing held on
               July 10, 2006 that the results of the Defendant’s blood alcohol test
               may be admitted into evidence?

               IT IS, FURTHER ORDERED, ADJUDGED AND DECREED that
               the above-stated certified question of law has been expressly reserved
               by this Court with the consent of both the State of Tennessee and the
               Defendant.

               IT IS, FURTHER ORDERED, ADJUDGED AND DECREED that
               this Court, the State of Tennessee, and the Defendant are of the
               opinion that said certified question of law is dispositive of this case,
               and the defendant does not waive his right to seek review of this
               certified question on appeal by entering the plea of nolo contendere.

The order is signed by the trial judge and counsel for both parties.

        The judgment of conviction signed by the judge and dated August 4, 2006, reflects that it was
filed with the trial court clerk on August 11, 2006. It states: “Certified Question: ‘Whether the trial
court erred following a suppression hearing held on July 10, 2006 that the results of the Defendant’s
blood alcohol test may be admitted into evidence?’” I cannot believe that our system of justice
requires such an adherence to form over substance as the majority opinion indicates. The certified
question reservation requirements are particular, but I think the process used in this case was
sufficient.



                                                       ____________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -2-